COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Micheal Todd Wray v. Richard Picard

Appellate case number:    01-19-00188-CV

Trial court case number: 18-CV-0640

Trial court:              10th District Court of Galveston County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually       Acting for the Court


Panel consists of Justices Keyes, Kelly, and Landau.


Date: ___December 15, 2020_____